             Case 2:19-cv-01130-RSL Document 73 Filed 08/21/20 Page 1 of 1




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8     FIRS HOME OWNERS ASSOCIATION,                    Case No. C19-1130RSL

 9                          Plaintiff,                  ORDER
10
                            v.
11
       CITY OF SEATAC,
12

13                          Defendant.

14

15
             On August 18, 2020, the Court granted plaintiff’s motion for a continuance of the
16

17   trial and related dates. Defendant timely filed a motion for reconsideration. The Clerk of

18   Court is directed to renote defendant’s motion for reconsideration (Dkt. # 71) on the
19
     Court’s calendar for Friday, August 28, 2020. Plaintiff may file a response by 4:00 pm
20
     on Wednesday, August 26, 2020. Defendant’s reply, if any, is due on or before the note
21

22   date.

23           Dated this 21st day of August, 2020.
24

25                                             A
                                               ROBERT S. LASNIK
26                                             UNITED STATES DISTRICT JUDGE

27

28    ORDER - 1
